NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EVANGELINA HERNANDEZ-GARCIA,                    No.    15-73059

                Petitioner,                     Agency No. A200-681-694

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 6, 2019**
                                  Portland, Oregon

Before: MURGUIA and HURWITZ, Circuit Judges, and GAITAN,*** District
Judge.

      Evangelina Hernandez-Garcia, a native and citizen of Mexico, petitions for

review of a decision of the Board of Immigration Appeals (“BIA”) affirming the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Fernando J. Gaitan, Jr., United States District Judge
for the Western District of Missouri, sitting by designation.
denial of an Immigration Judge (“IJ”) of her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1.     Substantial evidence supports the denial of asylum. Hernandez claimed

only that discriminatory comments were made about her because of her sexual

orientation. Being “teased, bothered, discriminated against,” or “harassed” does

“not compel a conclusion” that a petitioner suffered past persecution. Nagoulko v.

INS, 333 F.3d 1012, 1016 (9th Cir. 2003). Substantial evidence also supports the

BIA’s conclusion that the Mexican government is neither unable nor unwilling to

control mistreatment of lesbian and gay citizens. See Lolong v. Gonzales, 484 F.3d
1173, 1178–80 (9th Cir. 2007) (en banc).

      2.     Because Hernandez failed to satisfy the lower standard of proof

required to establish eligibility for asylum, she necessarily failed to satisfy the more

stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d
1153, 1156 (9th Cir. 2003).

      3.     Substantial evidence supports the denial of CAT relief. Hernandez’s

fear of being “beaten” in Mexico, however reasonable, does not compel the

conclusion that she is “more likely than not” to undergo torture. See 8 C.F.R.

§§ 208.18(a)(2), 1208.16(c)(2).

      PETITION DENIED.


                                           2